MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioner Nicanor Guillermo Flores Sanchez’s application for adjustment of status.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner failed to meet his burden to establish eligibility for adjustment of status pursuant to 8 U.S.C. § 1255(i) because his visa petition was filed after April 30, 2001. See 8 C.F.R § 1245.10(a)(l)(i). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal
*511shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.